  Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 1 of 9 PageID #:1653




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


WILLIAM KLERONOMOS,

               Plaintiff,
                                             No. 19 C 01844
                    v.
                                             Judge Mary M. Rowland
AIM TRANSFER & STORAGE
INC., and WILLIAM T. SACKMAS-
TER,

              Defendants.



                      MEMORANDUM OPINION & ORDER

       Plaintiff William Kleronomos sued Defendants Aim Transfer & Storage Inc.

(“Aim”) and William Sackmaster for injuries arising out of a vehicle accident. Plaintiff

brought suit for negligence (Count I) and vicarious liability (Count II). Several years

after the suit was first filed, Plaintiff amended his complaint, seeking punitive dam-

ages for alleged willful and wanton conduct related to Aim’s employment relationship

with Sackmaster. Those counts are willful and wanton hiring (Count III), willful and

wanton entrustment (Count IV), and willful and wanton retention (Count V). (Dkt.

100). Aim moves to dismiss on statute of limitations grounds. (Dkt. 123). For the rea-

sons set forth below, Aim’s motion to dismiss [123] is denied.

                                  BACKGROUND

       Plaintiff Kleronomos is an Illinois citizen. Defendant Aim is a Wisconsin

trucking company, and Defendant Sackmaster is a Wisconsin citizen. At some point
   Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 2 of 9 PageID #:1654




before March 6, 2014, Aim hired Sackmaster as a truck driver. (Dkt. 100, ¶ 3). On

March 6, 2014, while Sackmaster was driving a truck as part of his employment with

Aim, Sackmaster and Kleronomos were involved in a vehicle accident in Chicago, Il-

linois. (Id. at ¶¶ 8, 15). Kleronomos suffered extensive injuries. (Id. at ¶ 16).

       On March 2, 2016, Plaintiff filed a personal injury lawsuit against Aim and

Sackmaster in Illinois state court. (Dkt. 123, Ex. A). In the state court complaint,

Plaintiff alleged general negligence against Aim and Sackmaster as its agent. (Id.).

On February 19, 2019, Plaintiff voluntarily dismissed his state court case pursuant

to Illinois statute 735 ILCS 5/2-1009. (Dkt. 123, Ex. B). Plaintiff refiled his state court

case on February 20, 2019. (Dkt. 123, Ex. C). Defendant then removed the case to this

Court on March 15, 2019, asserting diversity jurisdiction. (Dkt. 1). On April 9, 2019,

Plaintiff filed his First Amended Complaint. (Dkt. 15). The Amended Complaint

added a third count for willful and wanton conduct arising out of Aim’s employment

relationship with Sackmaster. Several months later, on October 15, 2019, Plaintiff

Amended Count III in a Second Amended Complaint to seek punitive damages. (Dkt.

53).

       Finally, On December 31, 2019, Plaintiff filed a Third Amended Complaint as-

serting three separate willful and wanton counts: willful and wanton hiring (Count

III), willful and wanton entrustment (Count IV), and willful and wanton retention

(Count V). (Dkt. 100). In those Counts, Plaintiff alleges that Aim knew Sackmaster

was unfit to drive a truck commercially based on evaluations and reviews from former

employers, the fact that Sackmaster had failed multiple drug tests while on duty with




                                            2
   Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 3 of 9 PageID #:1655




Aim, Sackmaster had several “at fault” automobile accidents while working for Aim,

had been terminated by Aim for chronic drug use and then rehired in violation of

Aim’s own policies, and had repeatedly “‘blacked out on the road’ and experienced a

‘loss of consciousness behind the wheel….’” (Dkt. 100, Count IV ¶ 16 and Count V ¶

16).

       Before the Court is Aim’s motion to dismiss Count III, Count IV, and Count V

as time-barred. (Dkt. 123).

                                 LEGAL STANDARD

       A Rule 12(b)(6) motion challenges the sufficiency of the complaint. See, e.g.,

Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir.

2009). A complaint must provide “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide de-

fendant with “fair notice” of the claim and the basis for it. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). While “detailed factual allegations” are not required, “labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555. The complaint must “contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ash-

croft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570)). In apply-

ing this standard, the Court accepts all well-pleaded facts as true and draws all




                                            3
    Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 4 of 9 PageID #:1656




reasonable inference in favor of the non-moving party. Mann v. Vogel, 707 F.3d 872,

877 (7th Cir. 2012).

                                           DISCUSSION

1) Choice of Law

        A federal court sitting in diversity applies state law. West Side Salvage, Inc. v.

RSUI Indemnity Co., 878 F.3d 219, 223 (7th Cir. 2017). Aim haphazardly cites to both

Wisconsin and Illinois law, without clearly arguing why Wisconsin law should apply

to this case. The only arguments provided by Aim are found in a single footnote in its

reply brief, in which Aim appears to concede that Illinois law applies to Counts I and

II, but states that Wisconsin law applies to Counts III, IV, and V because Wisconsin

has the most significant relationship to the employment relationship. (Dkt. 135, fn.

3).1 Plaintiff argues that Aim has failed to demonstrate a conflict warranting a choice

of law analysis. (Dkt. 140).

        “A district court is required to engage in a choice of law analysis only ‘if there

is a conflict between Illinois law and the law of another state such that a difference

in law will make a difference in the outcome.’” Board of Forensic Document Examin-

ers, Inc. v. American Bar Assoc., 922 F.3d 827, 831 (7th Cir. 2019) (citing West Side

Salvage, 878 F.3d at 223). It is incumbent on Aim, “as the party seeking a choice of

law determination, to ‘establish the existence of an outcome-determinative conflict.’”


1 Plaintiff’s motion to file a sur-reply protests that Aim has “engaged in gamesmanship” with its choice
of law arguments. (Dkt. 140). Aim had previously filed a choice of law motion, but withdrew that mo-
tion the day after Plaintiff filed his response brief. (Dkt. 125; Dkt. 132). Plaintiff’s further note that
Aim’s first motion to dismiss (Dkt. 116), since withdrawn, contained a choice of law section—a section
conspicuously absent from the current motion. Then, in Aim’s reply brief, Aim exclusively relies on
Wisconsin law. However, in the current briefing before the Court, Aim merely cites to both Wisconsin
and Illinois law at whim, with the only arguments appearing in a single footnote. (Dkt. 135, fn. 3).


                                                    4
   Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 5 of 9 PageID #:1657




Id. Aim has failed to do so. Aim has identified that the relevant statute of limitations

period in Illinois and Wisconsin is different—two years and three years, respec-

tively—but Aim asserts that either limitations period should lead to the same result.

Thus, Aim has not identified a conflict. Additionally, Aim has not demonstrated any

conflicts regarding the substantive law, such as application of the statute of limita-

tions, the states’ respective relation-back doctrines, or the underlying, substantive

employment claims. Because Aim has not met its burden, the Court applies the law

of the forum state, Illinois. Id. (“If the party fails to establish the existence of [ ] a

conflict, the court applies the law of the forum state.”).

2) Statute of Limitations

      Aim moves to dismiss Counts III, IV, and V as time barred. In Illinois, the

relevant limitations period is two years. 735 ILCS 5/13-201; (Dkt. 135, fn. 1). The

limitations period began to run on March 6, 2014, when the accident occurred. See

State Farm Fire & Cas. Co. v. John J. Rickhoff Sheet Metal Co., 914 N.E.2d 577, 593

(Ill.App. 2009) (tort cause of action generally accrues at the time of injury). The two

year limitations period expired, therefore, on March 6, 2016. However, Plaintiff did

not add the willful and wanton conduct claims until April 9, 2019, over five years

after the March 6, 2014 accident. Plaintiff’s state law claims are barred unless they

can be saved through application of either the relation-back rule of Fed. R. Civ. P.




                                            5
    Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 6 of 9 PageID #:1658




15(c),2 or equitable tolling, see, e.g., Donald v. Cook Cnty. Sheriff’s Dep’t, 95 F.3d 548,

561-62 (7th Cir. 1996). 3

        Federal Rule of Civil Procedure 15(c)(1)(A) provides that an amendment to a

pleading relates back to the date of the original pleadings when “the law that provides

the applicable statute of limitations allows relation back.” Fed. R. Civ. P. 15(c)(1)(A).

The Rules Advisory Committee added Rule 15(c)(1)(A) to “make…clear that [Rule 15]

does not apply to preclude any relation back that may be permitted under the appli-

cable limitations law.” Fed. R. Civ. P. 15, Advisory Comm. Notes 1991. Here, the ap-

plicable limitations law is Illinois law. Section 2-616(b) of the Illinois Civil Procedure

Code codifies a rule for relation back of newly asserted claims that is essentially the

same as the federal rule. See Henderson v. Bolanda, 253 F.3d 928, 933 (7th Cir. 2001).

The Rules Advisory Committee directs court to look to the “controlling body of limi-

tations law”—not merely the legal test for relation back. Fed. R. Civ. P. 15, Advisory

Committee Notes 1991. “[I]f that law affords a more forgiving principle of relation

back than the one provided in [the federal] rule, it should be available to save the

claim.” Id.




2 The Federal Rules of Civil Procedure govern whether the amendment of a complaint relates back to
the original complaint, even if jurisdiction is based on diversity of citizenship. See White v. City of
Chicago, No. 14 C 3720, 2016 WL 4270152, at *11 fn. 18 (N.D. Ill. Aug. 15, 2016) (citing Household
Commercial Fin. Servs., Inc. v. Trump, 863 F.Supp. 735, 741 (N.D. Ill. 1994)).
3 Both parties’ arguments regarding the statute of limitations are unclear, underdeveloped, and light

on legal citations. It is not the role of the Court to conduct research and construct legal arguments for
the parties. Duehning v. Aurora E. Unified School Dist. 131, No. 13 C 5617, 2015 WL 500876, at *3
(N.D. Ill. 2015) (a court is not required to conduct legal research and construct arguments for a repre-
sented party); United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (Judges are not “like pigs,
hunting for truffles buried in briefs”).


                                                   6
   Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 7 of 9 PageID #:1659




      Porter v. Decatur Memorial Hospital, 882 N.E.2d 583 (Ill. 2008), involved a

similar situation in which a plaintiff sought to amend the complaint by adding new

facts and an additional defendant. The original complaint was against the plaintiff’s

treating physician. Plaintiff later joined the hospital, and later still, sought to add a

negligence claim against the treating radiologist. Id. at 586. The hospital objected to

the proposed amendment, arguing that the new negligence claim was barred by the

two-year statute of limitations. Id. at 587. The Court rejected the argument, stating

“[t]he purposes of the relation-back doctrine of section 2-616(b) is to preserve causes

of action against loss by reason of technical default unrelated to the merits. Courts

should therefore liberally construe the requirements of section 2-616(b) to allow res-

olution of litigation on the merits and to avoid elevating question of form over sub-

stance.” Id. at 589-90. The Illinois Supreme Court then adopted the “sufficiently close

relationship test,” pursuant to which, if “there is a ‘sufficiently close relationship’ be-

tween the original and new claims, both in temporal proximity and the general char-

acter of sets of factual allegations and where the facts are all part of the events lead-

ing up to the originally alleged injury,” relation back will apply. Id. at 592. The court

thus concluded that the proposed amendment satisfied the test and should have been

allowed. Id.; see also White, 2016 WL 4270152, at *14 (new allegations regarding a

negligent supervision claim had a “sufficiently close relationship” to the plaintiff’s

original excessive force claim such that relation back was appropriate); Buie v. Ste-

phen Woolway, No. 98 C 2554, 2000 WL 528645, at * (N.D. Ill. Mar. 27, 2000) (new




                                            7
    Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 8 of 9 PageID #:1660




allegations regarding products liability and negligent rental related back to plaintiff’s

original claims regarding negligent driving after a vehicle accident).

        Here, Aim argues that Counts III, IV, and V are time-barred because the con-

duct at issue—the hiring, entrustment, and retention of Sackmaster—does not have

a sufficiently close relationship with the original negligence claims. Aim further ar-

gues that Counts I and II only involve Sackmaster’s driving on the day of the accident,

whereas Counts III, IV, and V involve Sackmaster’s medical and employment history.

        The Court disagrees with Aim’s arguments and finds that there is a “suffi-

ciently close relationship” between Plaintiff’s original negligence claim and his new

willful and wanton hiring, entrustment, and retention claims, both in temporal prox-

imity and in the general character of the factual allegations applicable to both. More-

over, the facts applicable to Plaintiff’s employment claims are part of the events lead-

ing up to the incident in which Plaintiff was injured by Sackmaster’s negligent driv-

ing. As evidenced by Porter, Aim’s overly technical argument that Plaintiff’s employ-

ment claims are separate and distinct from his original negligence claims does not

pass muster under Illinois’ relation-back jurisprudence.4 Aim’s statute of limitations

argument must therefore be rejected. 5




4 Furthermore, it is unrealistic to expect Plaintiff to bring counts relating to the employment relation-
ship before meaningful discovery. It was only after discovery in late 2018 that Plaintiff discovered
Sackmaster’s drug abuse, previous accidents, poor performance evaluations, firing and re-hiring by
Aim, and that Sackmaster had previously “blacked out” behind the wheel. (Dkt. 154, 11); see Dual-
Temp of Ill., Inc. v. Hench Control Corp., No. 9 C 595, 2009 U.S. Dist. LEXIS 89088, at *17 (N.D. Ill.
Sep. 28, 2009) (citing United States ex. rel Robinson v. Northrop Corp., 149 F.R.D. 142, 145-46 (N.D.
Ill. 1993) (plaintiffs are “not obligated to plead specific facts when those facts are ‘peculiarly within
the defendant’s knowledge and control’”).
5 Having determined that relation back under Rule 15(c)(1)(A) saves Plaintiff’s claims, the Court de-

clines to address Plaintiff’s arguments regarding equitable tolling. (Dkt. 154).


                                                   8
  Case: 1:19-cv-01844 Document #: 189 Filed: 09/08/20 Page 9 of 9 PageID #:1661




                                   CONCLUSION

        For the reasons stated above, Defendant’s motion to dismiss (Dkt. 123) is de-

nied.




                                               E N T E R:


Dated: September 8, 2020

                                               MARY M. ROWLAND
                                               United States District Judge




                                           9
